September 17, 2010 John Cash Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission Station Place treet, N.E. Washington, D.C. 20549 Re: Comment Letter dated September 2, 2010 Braskem S.A. Form 20-F for Fiscal Year Ended December 31, 2009 Filed June 1, 2010 File No. 1-14862 Dear Mr. Cash: This letter is to advise you that we are continuing to work on the responses to your letter dated September 2, 2010 requesting additional information pertaining to the above-referenced matter. We expect to provide responses to your letter by October 11, 2010. If you have any questions, please do not hesitate to contact me. Very truly yours, /s/ Marcela Drehmer Marcela Drehmer Chief Financial Officer Braskem S.A. cc: Tricia Armelin Anne McConnell Securities and Exchange Commission
